                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                           NO. 5:12-CV-69-H

ROSE LORENZO, on behalf of             )
herself and all others                 )
similarly situated,                    )
                                       )
     Plaintiff,                        )
                                       )
     v.                                )
                                                      ORDER
                                       )
PRIME COMMUNICATIONS, L.P., a          )
Texas General Partnership,             )
                                       )
     Defendant.                        )


     This is an action under the North Carolina Wage and Hour Act,

N.C. Gen. Stat. §§ 95-25.1 et seq., brought by Plaintiff Rose

Lorenzo against her former employer, Prime Communications, L.P.

Presently before the court is a motion for final approval of the

parties’ settlement [DE #584] pursuant to the terms of the Class

Action Settlement Stipulation and Agreement dated July 19, 2019

[DE #578-1], as amended [DE #580].           Also before the court is a

motion for attorney fees [DE #582].

     Following a final fairness hearing held January 14, 2020,

United    States   Magistrate   Judge      Kimberly   A.   Swank   filed   a

memorandum and recommendation (“M&R”) on January 21, 2020 [DE

#588], recommending this court grant plaintiff’s motions and enter

an order approving the settlement.         No objections have been filed,

and the time for doing so has expired.


                                   1
     Therefore,   the   court   having   reviewed   the   M&R   and   other

pertinent documents of record finds the recommendation of the

magistrate judge is in accordance with law and should be approved.

Therefore, the court adopts the findings of the M&R as its own,

grants the parties’ motions [DE #582 and #584] and will forthwith

enter the Final Order and Judgment.      Following entry of the Final

Order and Judgment, the clerk is directed to close this case.

      This 6th day of February 2020.



                           _______________________________________
                           MALCOLM J. HOWARD
                           Senior United States District Judge


At Greenville, NC
#26




                                   2
